Citation Nr: 1522477	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-02 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service-connected diabetes mellitus type II.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to February 1972, and December 1973 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the claim is currently with the RO in Atlanta, Georgia. 

The Board also notes that the Veteran's appeal originally included claims of service connection for diabetes mellitus; peripheral neuropathy of both lower extremities; amputation of left great toe; diabetic ulcers of both lower extremities; osteomyelitis of both lower extremities; and onychomycosis of both lower extremities.  Subsequently, in an October 2011 rating decision, the RO granted service connection for all those issues, except for onychomycosis of both lower extremities.  See also October 2011 statement of the case.  The Veteran, however, did not submit a substantive appeal for that particular issue.  In fact, he indicated in his January 2012 substantive appeal that he was only appealing the issue of entitlement to service connection for erectile dysfunction.  Therefore, the issue of entitlement to service connection for onychomycosis of both lower extremities is not currently before the Board.  See 38 U.S.C.A. § 7105(d)(3).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of a skin disability, described as coloration and a long scar, to include as secondary to the Veteran's service-connected diabetes mellitus, has been raised by the record in a statement dated January 2012 (received February 2012), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but a remand is necessary to safeguard the Veteran's right to representation, as explained below.  

A July 2014 VA Form 21-22 shows that the Veteran appointed the Florida Department of Veterans Affairs (FDVA) as his representative.  This VA Form 21-22 has not been revoked.  Nevertheless, it appears that the Veteran's representative has not been given the opportunity to submit an appellate brief.  On remand, the AOJ should clarify whether the FDVA is still the Veteran's representative and, if so, must give it the opportunity to submit argument on behalf of the Veteran.

Additionally, in February 2012, the Veteran submitted a timely notice of disagreement with regard to an October 2011 rating decision.  In this rating decision, the RO granted service connection for peripheral neuropathy of the left and right lower extremities and assigned a rating of 10 percent for each, effective September 11, 2006.  Since VA has not yet provided a statement of the case with regard to these issues, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the FDVA and clarify whether that organization still the Veteran's appointed representative.  If so, allow time for submission of arguments on behalf of the Veteran.

2.  Provide the Veteran with a statement of the case on the issues of entitlement to a higher rating for his peripheral neuropathy of the right and left lower extremities.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


